

117 HR 4562 IH: Migrant Child Trafficking Prevention and Accountability Act of 2021
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4562IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Gooden of Texas (for himself, Mr. Buck, Mr. Steube, Mr. Gaetz, Mr. Van Drew, Mr. Fallon, and Ms. Herrell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo sanction the parents and guardians of unaccompanied alien minors, and for other purposes.1.Short titleThis Act may be cited as the Migrant Child Trafficking Prevention and Accountability Act of 2021.2.SanctionsSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 is amended by adding at the end the following:(j)SanctionsIn the case of an unaccompanied alien child who arrives at the arrived at any international border of, port of entry to, or place between any ports of entry to. the United States:(1)Alien parentsAny parent or guardian of the unaccompanied alien child, if that parent or guardian is an alien not described in paragraph (2), shall be—(A)permanently barred from adjusting immigration status;(B)deemed to be inadmissible for purposes of section 212(a)(4) of the Immigration and Nationality Act; and(C)deemed, for purposes of the immigration laws, to have committed an offense described in section 101(a)(43)(N) of the Immigration and Nationality Act (except that for purposes of this paragraph, the limitation regarding a first offense for which the alien has affirmatively shown that the alien committed the offense for the purpose of assisting, abetting, or aiding only the alien's spouse, child, or parent (and no other individual) shall not apply).(2)LPR parentsAny parent or guardian of the unaccompanied alien child, if that parent or guardian is a lawful permanent resident, shall be ineligible for any Federal public benefit (as such term is defined in section 401(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996)..